United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 26, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-50474
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PRISCILLA VASQUEZ-GARCIA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:05-CR-1822-ALL
                       --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Priscilla Vasquez-Garcia appeals her convictions for

importation of 500 grams or more of cocaine and possession with

intent to distribute 500 grams or more of cocaine.     Vasquez-

Garcia argues that the evidence was not sufficient to show that

she had knowledge of the cocaine that was concealed in the air

filter space of her vehicle.

     Although Vasquez moved for a judgment of acquittal at the

close of the Government’s case, the record does not reflect that

she renewed her motion at the close of all evidence.     Therefore,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-50474
                                 -2-

the court must apply the stricter standard in determining the

sufficiency of the evidence.    United States v. Green, 293 F.3d

886, 895 (5th Cir. 2002).   “[T]he court reviews the evidence only

to determine whether there has been a manifest miscarriage of

justice, which occurs only when the record is devoid of evidence

of guilt.”   Id.

     A conviction for the offense of possession of cocaine with

intent to distribute requires proof that the defendant

knowingly possessed cocaine with intent to distribute it.     United

States v. Gourley, 168 F.3d 165, 169 (5th Cir. 1999).    Conviction

of the offense of importation of cocaine requires proof that the

defendant played a role in bringing a quantity of cocaine into

the United States from a place outside the United States; the

defendant knew the substance was cocaine; and the defendant knew

the substance would enter the United States.     United States v.

Moreno, 185 F.3d 465, 471 (5th Cir. 1999).     To establish either

the possession or importation offense, the Government must adduce

sufficient evidence of “guilty knowledge.”     Id.

     Generally, a jury may infer knowledge of the presence of

drugs from the defendant’s control of the vehicle in which the

drugs are found.    See United States v. Ortega Reyna, 148 F.3d

540, 544 (5th Cir. 1998).   However, when drugs are hidden, the

court requires additional circumstantial evidence of guilty

knowledge.   Id.   Evidence of guilty knowledge may include

implausible or inconsistent statements, nervousness,
                            No. 06-50474
                                 -3-

less-than-credible explanations, or reluctance to answer

questions.   Id.; United States v. Gutierrez-Farias, 294 F.3d 657,

661 (5th Cir. 2002).    Possession of large amounts of drugs also

indicate knowledge of hidden contraband.    United States v. Del

Aguila-Reyes, 722 F.2d 155, 157 (5th Cir. 1983).   A juror could

infer that it would be unlikely that a drug smuggler would

entrust a large quantity of drugs to a person with no knowledge

of their presence.   Id.

     The record is not devoid of evidence of Vasquez’s guilt.

Vasquez gave inconsistent statements during her interviews with

the officers or totally evaded questions asked of her.   Vasquez

was transporting drugs having a street value of $250,000 to

$300,000, indicating that she was a trusted courier.   It was

highly implausible that a stranger in Juarez chose to smuggle the

drugs in Vasquez’s vehicle without knowledge of her identity or

intended destination.

     A review of the record thus shows that it is not devoid of

evidence of Vasquez’s guilt and does not show that the guilty

verdict resulted in a manifest miscarriage of justice.     Green,

293 F.3d 886, 895 (5th Cir. 2002).

     AFFIRMED.